                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


JULIE RENEE T.,1                       )
                                       )
                  Plaintiff,           )
                                       )                CIVIL ACTION
v.                                     )
                                       )                No. 18-2550-JWL
                  2
ANDREW M. SAUL,                        )
Commissioner of Social Security,       )
                                       )
                  Defendant.           )
 ______________________________________)



                            MEMORANDUM AND ORDER


       Plaintiff seeks review of a decision of the Commissioner of Social Security

denying Disability Insurance Benefits (DIB) pursuant to sections 216(i) and 223 of the

Social Security Act, 42 U.S.C. §§ 416(i) and 423 (hereinafter the Act). Finding error in

the Administrative Law Judge’s (ALJ) findings of past relevant work, the court ORDERS

that the decision below shall be REVERSED and that judgment shall be entered pursuant

to the fourth sentence of 42 U.S.C. § 405(g) REMANDING the Commissioner’s final

decision for further proceedings consistent with this decision.


1
  The court makes all its “Memorandum and Order[s]” available online. Therefore, in the
interest of protecting the privacy interests of Social Security disability claimants, it has
determined to caption such opinions using only the initial of the Plaintiff’s last name.
2
  On June 17, 2019, Andrew M. Saul was sworn in as Commissioner of Social Security.
In accordance with Rule 25(d)(1) of the Federal Rules of Civil Procedure, Mr. Saul is
substituted for Acting Commissioner Nancy A. Berryhill as the defendant. In accordance
with the last sentence of 42 U.S.C. § 405(g), no further action is necessary.
I.     Background

       Plaintiff argues that the ALJ erroneously concluded that her past work as a

marketing director, as a marketing representative, and as an admissions director qualified

as past relevant work (PRW) within the meaning of the Act and regulations. (Pl. Brief

16-18). She also argues that the residual functional capacity (RFC) assessed is not

supported by the record evidence, and that the ALJ committed additional errors in

evaluating the case. Id. at 18-21.

       The court’s review is guided by the Act. Wall v. Astrue, 561 F.3d 1048, 1052

(10th Cir. 2009). Section 405(g) of the Act provides that in judicial review “[t]he

findings of the Commissioner as to any fact, if supported by substantial evidence, shall be

conclusive.” 42 U.S.C. § 405(g). The court must determine whether the ALJ’s factual

findings are supported by substantial evidence in the record and whether he applied the

correct legal standard. Lax v. Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007); accord,

White v. Barnhart, 287 F.3d 903, 905 (10th Cir. 2001). “Substantial evidence” refers to

the weight of the evidence. It requires more than a scintilla, but less than a

preponderance; it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); see

also, Wall, 561 F.3d at 1052; Gossett v. Bowen, 862 F.2d 802, 804 (10th Cir. 1988).

       The court may “neither reweigh the evidence nor substitute [its] judgment for that

of the agency.” Bowman v. Astrue, 511 F.3d 1270, 1272 (10th Cir. 2008) (quoting

Casias v. Sec’y of Health & Human Servs., 933 F.2d 799, 800 (10th Cir. 1991)); accord,

Hackett v. Barnhart, 395 F.3d 1168, 1172 (10th Cir. 2005); see also, Bowling v. Shalala,

                                              2
36 F.3d 431, 434 (5th Cir. 1994) (The court “may not reweigh the evidence in the record,

nor try the issues de novo, nor substitute [the Court’s] judgment for the

[Commissioner’s], even if the evidence preponderates against the [Commissioner’s]

decision.”) (quoting Harrell v. Bowen, 862 F.2d 471, 475 (5th Cir. 1988)). Nonetheless,

the determination whether substantial evidence supports the Commissioner’s decision is

not simply a quantitative exercise, for evidence is not substantial if it is overwhelmed by

other evidence or if it constitutes mere conclusion. Gossett, 862 F.2d at 804-05; Ray v.

Bowen, 865 F.2d 222, 224 (10th Cir. 1989).

       The Commissioner uses the familiar five-step sequential process to evaluate a

claim for disability. 20 C.F.R. § 404.1520; Wilson v. Astrue, 602 F.3d 1136, 1139 (10th

Cir. 2010) (citing Williams v. Bowen, 844 F.2d 748, 750 (10th Cir. 1988)). “If a

determination can be made at any of the steps that a claimant is or is not disabled,

evaluation under a subsequent step is not necessary.” Wilson, 602 F.3d at 1139 (quoting

Lax, 489 F.3d at 1084). In the first three steps, the Commissioner determines whether

claimant has engaged in substantial gainful activity since the alleged onset, whether she

has a severe impairment(s), and whether the severity of her impairment(s) meets or

equals the severity of any impairment in the Listing of Impairments (20 C.F.R., Pt. 404,

Subpt. P, App. 1). Williams, 844 F.2d at 750-51. After evaluating step three, the

Commissioner assesses claimant’s RFC. 20 C.F.R. § 404.1520(e). This assessment is

used at both step four and step five of the sequential evaluation process. Id.

       The Commissioner next evaluates steps four and five of the process—determining

at step four whether, considering the RFC assessed, claimant can perform her past

                                             3
relevant work; and at step five whether, when also considering the vocational factors of

age, education, and work experience, she is able to perform other work in the economy.

Wilson, 602 F.3d at 1139 (quoting Lax, 489 F.3d at 1084). In steps one through four the

burden is on Plaintiff to prove a disability that prevents performance of past relevant

work. Blea v. Barnhart, 466 F.3d 903, 907 (10th Cir. 2006); accord, Dikeman v. Halter,

245 F.3d 1182, 1184 (10th Cir. 2001); Williams, 844 F.2d at 751 n.2. At step five, the

burden shifts to the Commissioner to show that there are jobs in the economy which are

within the RFC previously assessed. Id.; Haddock v. Apfel, 196 F.3d 1084, 1088 (10th

Cir. 1999).

       The ALJ determined at step four of the sequential evaluation process that Plaintiff

had PRW as a marketing director, as a marketing representative, and as an admissions

director and was able to perform this work, and he did not continue to step five of the

evaluation process and did not decide whether there was other work in the economy of

which Plaintiff was capable. (R. 63-64). The court finds that the ALJ did not properly

evaluate whether the work Plaintiff performed in the past was “past relevant work”

within the meaning of the Act and regulations. Therefore, the step four findings cannot

stand and there are no alternative step five findings upon which the decision may be

reviewed. Consequently, remand is necessary, and in the present circumstances of this

case it is irrelevant whether Plaintiff is capable of the RFC assessed. On remand the

Commissioner must evaluate this case again, and the court will not provide an advisory

opinion regarding the ALJ’s consideration of the earlier steps in the process or regarding

his assessment of Plaintiff’s RFC.

                                             4
II.    Discussion

       Plaintiff argues that a marketing director job is an SVP (specific vocational

preparation) level 8 which requires “over 4 years and up to and including 10 years” to

learn the job, but that Plaintiff performed the job at most two years, and the job does not

qualify as past relevant work. (Pl. Br. 16-17) (quoting, without attribution Dictionary of

Occupational Titles (DOT), Appendix C (4th ed., Rev. 1991), available online at

https://www.oalj.dol.gov/PUBLIC/DOT/REFERENCES/DOTAPPC.HTM) (last viewed,

August 2, 2019). She argues that the jobs of marketing representative and admissions

director are SVP level 7, requiring “over 2 years and up to and including 4 years” to

learn. Id. at 17 (once again quoting, without attribution DOT, Appendix C). She argues

that she performed the admissions director job individually for only eleven months and

the marketing representative job individually in 2006 and 2008, so neither job can qualify

as PRW. Id. She also argues alternatively that she performed the jobs of admissions

director and marketing representative “in combination” at Plaza Manor from January

2005 through February 2008, that the Social Security Administration’s (SSA) Program

Operations Manual System (POMS) prohibits considering a combination job as generally

performed in the economy, and that the ALJ failed adequately to develop the record or to

consider the record regarding how Plaintiff actually performed the combination job. Id.

at 17-18.

       The Commissioner concedes that the marketing director job and the admissions

director job do not qualify as PRW because they were not performed sufficient time for

Plaintiff adequately to learn them. (Comm’r Br. 6). He argues however, “Because

                                             5
Plaintiff performed the marketing representative job for more than two years,” it qualifies

as PRW. Id. He argues that Plaintiff performed the marketing representative job for

three years, and that is long enough for an SVP 7 job to qualify as PRW. Id. at 7. He

argues, “while Plaintiff’s testimony about when she performed the two jobs may have

been vague ([R]. 83), her work history report showed that she performed the admissions

director job at a ‘long term care facility’ from January 2004 through January 2005, and

the marketing representative job at a ‘health care’ company from January 2005 through

February 2008,” and they were therefore not a combination job. Id. at 7-8 (citing R.

256).

        In her Reply Brief, Plaintiff argues that even if the Commissioner’s argument that

Plaintiff performed the marketing representative job for three years, that is insufficient

time for an SVP 7 job to qualify as PRW. (Reply 1-2). This is so, in Plaintiff’s view,

because the DOT requires an SVP 7 job to be performed “for ‘including 4 years’” to

qualify as PRW. Id. at 2 (again quoting without citation DOT, App. C). She reiterates

her argument that the ALJ did not properly develop the record or consider the

combination job. Id. at 2-4.

        The court finds the ALJ did not properly consider whether Plaintiff’s past work

qualified as PRW within the meaning of the Act and the regulations. As the

Commissioner concedes, the jobs of marketing director and of admissions director cannot

qualify as PRW because Plaintiff performed the marketing director job for only one of

the required 4 to 10 years needed to qualify as PRW and performed the admissions

director job for only one of the required 2 to 4 years needed to qualify as PRW. Review

                                              6
of the decision reveals that the ALJ noted that in order to qualify as PRW a past job must

be performed “for a period of time sufficient to learn the occupations,” but did not so

much as mention the time required to learn an SVP 7 or SVP 8 job. (R. 64). This fact

when considered with the fact that the ALJ found two jobs qualified as PRW which the

record clearly reveals do not meet the required time, leads the court to wonder whether

the ALJ was aware of and considered whether the marketing representative job met the

time required to qualify as PRW. The record does not demonstrate that he did, and in

fact, suggests that he did not.

       The ALJ discussed Plaintiff’s past work with Plaintiff’s counsel at the hearing:

       ALJ:     I want to talk about work you’ve done in the last 15 years, next.
                Counsel, I’ve got a retail sales clerk job, I believe, Nordstrom’s in
                2003, we did talk about Dennis Bennan’s [phonetic], the next job
                we decided that wasn’t SGA [(substantial gainful activity)] level
                work. Marketing director in 2005 for Fajay Incorporated
                [phonetic], an outside marketing rep, ‘06, ’07 for Plaza Manor, and
                admissions director, ‘06 to ‘08 for Helen Nursing Rehabilitation. I
                was not clear job date-wise, I know these jobs, I’m not sure which
                employer on the last three, so, I know she did each one of those
                jobs, I’m just not sure I have the order right. Would you agree
                that’s past relevant work?

       ATTY: Yes, sir.3

       ALJ:     All right.

(R. 80-81) (underline added).




3
 It could be argued that counsel agreed the jobs at issue qualify as PRW, but the
Commissioner did not make that argument, and the court will not make it for him.
Moreover, in context it appears counsel was merely agreeing with the ALJ that this was
work Plaintiff had “done in the last 15 years.”
                                              7
       In questioning the vocational expert (VE), the ALJ asked him to “please classify

the claimant’s past relevant work” (R. 93), and the VE responded by classifying the three

jobs at issue here. Id. But, other than the earlier conversation with counsel quoted above,

the ALJ did not inform the VE that the jobs qualified as PRW, and the VE did not state

whether the jobs had been performed long enough to meet the SVP level. As underlined

in the testimony quoted above, the ALJ stated he “was not clear job date-wise.” (R. 81).

       As the parties’ Briefs suggest, the record evidence is equivocal regarding the time

Plaintiff performed each job at issue. There is record evidence suggesting Plaintiff

performed the job of marketing director “from January 2003 to January 2004 and/or in

the year 2005.” (Pl. Br. 17) (citing R. 69, 82-83, 93); see also (R. 225, 256). There is

record evidence suggesting Plaintiff performed the job of marketing representative from

2005 to 2008 (R. 225, 256) or in 2005 (R. 82-83) and in 2006 and 2008 (R. 83); see also

(R. 211, 221). There is evidence Plaintiff performed the job of admissions director from

January 2004 to January 2005. (R. 256). There is also evidence Plaintiff performed the

jobs of marketing representative and admissions director as a combined job from 2005 to

2008. (R. 225). Plaintiff’s arguments rely on the evidence at R. 225 and her testimony at

the hearing in support of her arguments, and the Commissioner relies on the evidence at

R. 256. These facts illustrate the error in the ALJ’s evaluation. The evidence is

equivocal and therefore inconsistent and ambiguous. It is the responsibility of the ALJ to

resolve material inconsistencies and ambiguities in the evidence. Soc. Sec. Ruling (SSR)

96-08p West’s Soc. Sec. Reporting Serv., Rulings 149 (Supp. 2018). He did not do so

here. The court is without authority to make such findings of fact, so remand is

                                             8
necessary. Therefore, the parties’ arguments regarding the amount of time needed to

qualify for an SVP 7 job is irrelevant at this point, but it will be necessary for the

Commissioner to resolve that issue also on remand.

       IT IS THEREFORE ORDERED that the decision below shall be REVERSED

and that judgment shall be entered pursuant to the fourth sentence of 42 U.S.C. § 405(g)

REMANDING the case for further proceedings consistent with this decision.

       Dated August 5, 2019, at Kansas City, Kansas.




                                               s:/ John W. Lungstrum
                                               John W. Lungstrum
                                               United States District Judge




                                               9
